           Case 7:19-cr-00497-NSR Document 310 Filed 08/14/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                8/13/2021
UNITED STATES OF AMERICA,
                                                                S2 19-CR-497-01 (NSR)
                                                                S2 19-CR-497-02 (NSR)
       -against-
                                                                S2 19-CR-497-03 (NSR)
                                                                S2 19-CR-497-04 (NSR)
NACHMAN HELBRANS, MAYER ROSNER,
                                                                S2 19-CR-497-05 (NSR)
ARON ROSNER, JACOB ROSNER, MATITYAU
                                                                S2 19-CR-497-09 (NSR)
MOSHE MALKA, and MORDECHAY MALKA,
                                                                ORDER
                               Defendants.

NELSON S. ROMÁN, United States District Judge:

       The initial indictments in this matter were filed in July 2019. (ECF Nos. 49, 52.) In

November and December 2020, Defendants filed counseled pretrial motions. (ECF Nos. 120, 123,

125, 131.) In February and March 2021, following hearings, the Court granted the application of

Nachman Helbrans (“Helbrans”), Mayer Rosner, Matityau Moshe Malka, and Mordechay Malka’s

to represent themselves pro se and appointed standby counsel to assist them. 1 (ECF Nos. 183, 194,

195, and 198.) On April 19, 2021, the Government filed a superseding indictment (S2) against all

Defendants, adding two additional charges as to Defendants Helbrans and Mayer Rosner. (ECF

No. 229.) On July 8, 2021, the Court issued an Opinion and Order addressing the counseled pretrial

motions. 2 (ECF No. 287.) Also on July 8, 2021 the Court set a schedule for the pro se Defendants

to file non-duplicative pre-trial motions under which all motions were due on August 9, 2021.

(ECF No. 291). As of today, August 13, 2021, no pro se pre-trial motions have been filed.

       Instead, on August 11, 2021, the Court received a message from pro se Defendant Helbrans

through his standby counsel indicating that although Helbrans wishes to file a motion both as to


       1
          On June 7, 2021, the Court granted Jacob Rosner’s request to represent himself and appointed
standby counsel. (ECF Nos. 271, 272.)
        2
          A separate Opinion and Order addressing Helbrans and Matityau Moshe Malka’s counseled
suppression motions was issued August 13, 2021. (ECF No. 309.)
         Case 7:19-cr-00497-NSR Document 310 Filed 08/14/21 Page 2 of 6




the charges originally brought and to the new charges now pending against him, he was unable to

file his motion on or before August 9, 2021 due to “insurmountable difficulties.” (ECF No. 306.)

On August 12, 2021, the Court received a similar message from Mayer Rosner. (ECF No. 307.)

None of the other pro se Defendants have communicated with the Court nor have they sought an

extension of the deadline to file their motions.

       On August 13, 2021, the Government responded to the letters of Helbrans and Mayer

Rosner stating that it “does not object to the defendants’ request for a conference, but requests that

the Court order that, by August 20, 2021, any defendants wishing to file supplemental motions

submit to the Court (1) a list of the motions they wish to make; (2) an explanation for why those

motions could not be filed by the Court’s previously imposed deadline; and (3) an explanation as

to how much additional time they would need to file each particular motion, and why they need

that much time.” (ECF No. 308.)

                    EXTENSION OF PRETRIAL MOTION SCHEDULE

       Defendants have been on notice for nearly a year that if their motions to represent

themselves pro se were granted, they would be permitted to file pro se pretrial motions. At status

conferences in March 2021—after Defendants Helbrans, Mayer Rosner, Matityau Moshe Malka

and Mordechay Malka’s applications to represent themselves pro se were granted—the Court

confirmed that a schedule for supplemental pre-trial briefing would be set once pro se Defendants

received laptops necessary to prepare their defense. (Minute Entries dated March 4 and March 19,

2021.) These laptops were provided to the Government on or before May 20, 2021. (ECF No. 251.)

At a status conference on July 9, 2021, it was confirmed that Defendants Helbrans, Mayer Rosner,

Matityau Moshe Malka, and Mordechay Malka had received their laptops.




                                                   2
           Case 7:19-cr-00497-NSR Document 310 Filed 08/14/21 Page 3 of 6




       In other words, the pro se Defendants have been aware for many months that they would

have the opportunity to file supplemental pre-trial motions and, at the Defendants’ request, the

briefing schedule was not set until the majority of the pro se Defendants received their laptops.

Even before the motion schedule was set, they had a significant amount of time to contemplate

their anticipated motions and to prepare them. As the Government observed in its letter, the Court’s

August 9, 2021 deadline was “(1) more than two years after the issuance of the initial indictment;

(2) more than 17 months after [Helbrans and Mayer Rosner] expressed a desire to file pro se

motions; (3) more than five months after [Helbrans, Mayer Rosner, Matityau Moshe Malka, and

Mordechay Malka] were allowed to proceed pro se; and (4) over 100 days after the issuance of the

superseding indictment.” (ECF No. 308.)

       Despite repeated requests for permission to file pro se pretrial motions beginning in March

2020 (ECF No. 72), and repeated assurances by the Court that they would be permitted to do so,

no pro se Defendant filed a motion on or before the deadline of August 9, 2021 and only two,

Helbrans and Mayer Rosner, have communicated with the Court indicating that they still wish to

file motions but were unable to timely do so. 3

       The Court has repeatedly cautioned pro se Defendants that it can and must treat them as it

would any other party, and that as detained pro se Defendants it might be difficult for them to

properly represent themselves. Nonetheless, the Court will extend the pro se Defendants’ deadline

to file their motions as follows:

       Each pro se Defendant must confer with his standby counsel on or before Wednesday,

August 18, 2021, to create a list of the motions he plans to file. Standby counsel for each pro



       3
          The Government’s letter indicates that on August 11, 2021, standby counsel for Mordechay and
Matityau Moshe Malka advised the Government that their clients also still wish to file motions but were
unable to timely do so. (ECF No. 308 at 1 n.1.)

                                                  3
            Case 7:19-cr-00497-NSR Document 310 Filed 08/14/21 Page 4 of 6




se Defendant must then file a letter with the Court on or before Friday, August 20, 2021,

listing the motions that his client intends to file.

        Additionally, the Court extends the time for all pro se Defendants to file their motions

to August 31, 2021; the Government’s opposition shall be filed on or before September 17,

2021; reply papers shall be filed on or before September 27, 2021. 4 As set forth in the Court’s

July 8, 2021 Order at ECF No. 291, each pro se Defendant must file his own motion and the total

length of each Defendant’s motion is limited to forty (40) typewritten pages total. To clarify: if a

Defendant chooses to join in an argument made by a co-Defendant in the Co-Defendant’s motion,

the number of pages dedicated to addressing the argument in the Co-Defendant’s submission

counts towards the joining Defendant’s page limit. Standby counsel are directed to assist their

respective pro se Defendants in the researching, drafting, printing, and filing of any motions.

                                         TRIAL SCHEDULES

        The first trial in this case—trying Nachman Helbrans and Mayer Rosner 5—will begin

on October 18, 2021 or, in the alternative, October 25, 2021, pending approval from the SDNY


        4
           Insofar as the pro se Defendants seek a conference rather than an extension, in-person conferences
are already scheduled for September 2021 and cannot be held sooner. Defendants Helbrans, Mayer Rosner,
Matityau Moshe Malka, and Mordechay Malka have indicated that they will not waive their physical
presence for conferences in this matter. (ECF Nos. 290, 292, and 296 and Minute Entry dated July 9, 2021.)
Accordingly, none of these Defendants appeared at the telephonic conferences scheduled in July 2021. (See
Minute Entry dated July 9, 2021 and ECF No. 302.) Defendants Helbrans, Mayer Rosner, and Aron Rosner
are scheduled for an in-person conference on September 13, 2021 at 11:00 AM or, in the alternative,
September 14, 2021 at 3:00 PM. Defendants Jacob Rosner, Matityau Moshe Malka, and Mordechay Malka
are scheduled for an in-person conference on September 23, 2021 at 11:30AM or, in the alternative,
September 24, 2021, at 1:30 PM. At the upcoming conferences, Defendants will have the opportunity to
raise issues with the Court.
         As explained below, the trial of Helbrans and Mayer Rosner is scheduled to begin on October 18,
2021, or in the alternative, October 25, 2021. If, due to the challenges they are encountering, Helbrans and
Mayer Rosner wish to withdraw their request for self-representation, they may do so, and the Court will re-
appoint standby counsel to represent them. If, due to the challenges they are encountering, they want to
seek adjournment of their October 2021 trial, they may do so. However, the Court is unlikely to be able to
reschedule the trial until May 2022.
         5
           The Government filed a letter on July 12, 2021 requesting the following trial schedule: Trial 1:
Nachman Helbrans and Mayer Rosner; Trial 2: Mordechay Malka and Jacob Rosner; and Trial 3: Aron

                                                     4
         Case 7:19-cr-00497-NSR Document 310 Filed 08/14/21 Page 5 of 6




Trial Committee. Jury selection will begin on the morning of the trial date. The deadlines for this

first trial are as follows: voir dire, request to charge, all proposed jury instructions, proposed

verdict sheet, witness lists, exhibit lists, and copies of pre-marked, tabbed exhibits (in

binders) shall be submitted to chambers by October 12, 2021. The Government previously

indicated that it would provide the Defendants with 3500 materials well in advance of trial. Any

remaining 3500 materials must be turned over to Defendants on or before October 1, 2021.

Two hard copies of all the above documents are due to Chambers on the morning of the respective

deadline date. The motions in limine briefing schedule is as follows: motions in limine shall be

filed September 24, 2021; responses shall be filed October 1, 2021; and replies shall be filed

October 8, 2021. Two sets of all motion in limine documents are due the morning of the respective

deadline date. Standby counsel are directed to assist their respective pro se Defendants in the

researching, drafting, printing and filing of the above trial submissions and motions in limine.

        The trial date for the next two Defendants will be May 2, 2022, or, in the alternative,

May 9, 2022, pending approval from the SDNY Trial Committee.

        All standby counsel are again reminded that they should be prepared to step in to represent

their respective Defendants at trial if necessary.

                                           CONCLUSION

        1.      Each pro se Defendant must confer with his standby counsel on or before

Wednesday, August 18, 2021, to create a list of the motions he plans to file. Standby counsel for

each pro se Defendant must then file a letter with the Court on or before Friday, August 20, 2021,

listing the motions that his client intends to file.




Rosner and Matityau Moshe Malka. (ECF No. 299.) At this time, the Court confirms only that the first trial
will involve Nachman Helbrans and Mayer Rosner.

                                                       5
          Case 7:19-cr-00497-NSR Document 310 Filed 08/14/21 Page 6 of 6




         2.     The Court extends the time for all pro se Defendants to file their supplemental pre-

trial motions to August 31, 2021; the Government’s opposition shall be filed on or before

September 17, 2021; reply papers shall be filed on or before September 27, 2021.

         3.     The first trial in this case—trying Nachman Helbrans and Mayer Rosner—is

scheduled to begin on October 18, 2021 or, in the alternative, October 25, 2021, pending approval

from the SDNY Trial Committee. Voir dire, request to charge, all proposed jury instructions,

proposed verdict sheet, witness lists, exhibit lists, and copies of pre-marked, tabbed exhibits (in

binders) shall be submitted to chambers by October 12, 2021. Any remaining 3500 materials must

be turned over to Defendants on or before October 1, 2021.

         4.     The trial date for the next two Defendants will be May 2, 2022, or, in the alternative,

May 9, 2022, pending approval from the SDNY Trial Committee.

         If any pro se Defendant is unable to meet any deadline(s) set forth in this order, he

must in advance of the deadline inform the Court by writing directly to the Court or through

standby counsel, explaining (a) what deadline he cannot meet, (b) why he cannot meet the deadline,

(c) how much additional time he needs to meet the deadline and why he needs that much time.

         Standby counsel are directed to serve a copy of this order on their respective pro se

Defendants and to file proof of service on the docket.

Dated:    August 13, 2021                                     SO ORDERED:
          White Plains, New York


                                                  ________________________________
                                                         NELSON S. ROMÁN
                                                       United States District Judge




                                                  6
